

116 HR 3274 IH: Dynamic Glass Act of 2019
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3274IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Horsford introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow the energy investment tax credit for
			 electrochromic glass.
	
 1.Short titleThis Act may be cited as the Dynamic Glass Act of 2019. 2.Inclusion of electrochromic glass as energy property for purposes of investment tax credit (a)In generalSection 48(a)(2)(A)(i) of the Internal Revenue Code of 1986 is amended by striking and at the end of subclause (III) and by adding at the end the following new subclause:
				
 (V)energy property described in paragraph (3)(A)(viii), and. (b)Electrochromic glass describedSection 48(a)(3)(A) of such Code is amended by striking or at the end of clause (vi), by adding or at the end of clause (vii), and by adding at the end the following new clause:
				
 (viii)glass which uses electricity to change its light transmittance properties in order to heat or cool a structure, but only with respect to property the construction of which begins before January 1, 2022..
 (c)PhaseoutSection 48(a)(6) of such Code is amended— (1)by striking paragraph (3)(A)(i) each place it appears and inserting clause (i) or (viii) of paragraph (3)(A), and
 (2)by inserting and electrochromic glass after solar energy property. (d)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			